DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 10-30 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “about 1.1 mg/kg/day to about 1.8mg/kg/day”, and the claim also recites “preferably about 1.5mg/kg/day”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2012/155146 (‘146), from IDS dated 1/17/2020 in view of Appropriate use of tetracyclines, BPJ, issue 47; 16-21, 2012 (hereinafter referred as tetracycline).
‘146 teaches a tetracycline compound, (4S,4aS,5aR,12aS)-4-dimethylamino-3,10,12,12a- tetrahydroxy-7-[(methoxy(methyl)amino)-methyl]- 1,1 l-dioxo-l,4,4a,5,5a,6,l 1,12a- octahydro-naphthacene-2-carboxylic acid amide, its crystalline form, and its sulfate salt and hydrochloride salt, as useful in treating acne (see claims 1, 28, 29, 31). ‘146 teaches the herein claimed composition comprising the herein claimed compound (see claims 21-25).  ‘146 teaches the dosage of the herein claimed compound as 1-10mg/kg per day (see various ranges in [0087]).
‘146 does not expressly teach the dosage and the dosing regimen of the acne treatment.
Tetracycline teaches the use of doxycycline (which is related to the herein claimed compound) for 4-6months in treating acne (see page 17, Table 1).
.It would have been obvious to one ordinary skill in the art at the time the invention was made to employ the herein claimed dosage and dosing regimen in the method of treating acne.
One of ordinary in the art would have been motivated to employ the herein claimed dosage and dosing regimen in the method of treating acne.  The examiner notes that the dosage range encompass the herein claimed dosage. Therefore, prime facie case of obviousness exists.
In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Regardless of the acne lesion as open or close comedone, the administration of the herein claimed compound would have been reasonably expected to be effective. 

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/            Primary Examiner, Art Unit 1627